      Case 1:15-cv-11587-DLC Document 92 Filed 09/30/18 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


DAMARIS JUSTINIANO, as the
Personal Representative of the
Estate of WILFREDO JUSTINIANO
Jr.,                                         No. 15-CV-11587-DLC

                   Plaintiff,

v.

STEPHEN WALKER and TIMOTHY P.
ALBEN,

                   Defendants.




                                 JUDGMENT
CABELL, USMJ

     In accordance with the Court’s Memorandum and Order dated
September    30,   2018,   granting   Defendant’s   Motion   for   Summary
Judgment, Docket No. 58,


     It is hereby ORDERED that Judgment is entered for Defendant.

So Ordered



                                             By the Court,

                                             /s/ Noreen A. Russo
                                             Deputy Clerk
Date: 9/30/18
